                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:18-cv-00269-RJC-DCK

DERRICK NEWSON,                      )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                            ORDER
                                     )
PRINSTON PHARMACEUTICAL, INC., )
                                     )
            Defendant.               )
____________________________________ )

       THIS MATTER comes before the Court on Defendant Prinston Pharmaceutical, Inc.’s

Motion to Enforce Settlement Agreement (“Motion”), (Doc. No. 29), and the Magistrate Judge’s

Memorandum and Recommendation (“M&R”), (Doc. No. 43). The Court has also reviewed all

associated filings to the Motion and M&R. To the extent any aforementioned documents were

filed under seal, this Court has reviewed the unredacted, sealed versions of such documents. The

matter is now ripe and ready for the Court’s decision.

I.     BACKGROUND

       Neither party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth in the

M&R.

II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters to a magistrate judge for

“proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The Federal

Magistrate Act provides that a district court “shall make a de novo determination of those




       Case 3:18-cv-00269-RJC-DCK Document 47 Filed 08/26/21 Page 1 of 4
portions of the report or specific proposed findings or recommendations to which objection is

made.” Id. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Neither party objected to the standard of review for enforcement of a settlement

agreement as set forth in the M&R. Nonetheless, this Court has independently reviewed and

agrees with the standard of review in the M&R. This Court thus adopts the standard of review

for enforcement of a settlement agreement as set forth in the M&R.

III.   DISCUSSION

       This Court finds that the Parties’ entered into an enforceable settlement agreement and

grants Defendant’s Motion to Enforce Settlement Agreement.

       For a district court to enforce a settlement agreement, a complete agreement must be

reached between the parties and there must be a meeting of the minds on all material terms.

Hensley v. Alcon Labs., Inc., 277 F.3d 535, 540 (4th Cir. 2002); Ford v. Food Lion, LLC, 2013

WL 1320416, at *1 (W.D.N.C. Mar. 29, 2013). “[H]aving second thoughts about the result of a

settlement agreement does not justify setting aside an otherwise valid agreement.” Young v.

F.D.I.C., 103 F.3d 1180, 1195 (4th Cir. 1997).

       Here, it is undisputed (1) the parties reached a settlement agreement, (2) the terms of the

agreement where known, and (3) Plaintiff’s counsel had authority to accept the settlement

agreement on behalf of Plaintiff.      See generally, (Doc. Nos. 29–30, 35–36, 40, 43–46).

Plaintiff’s only objection to the M&R recommending enforcement of the settlement agreement is

that the amount Plaintiff told his attorney he would settle the case for (and which Plaintiff’s

attorney successfully procured) was the “amount [Plaintiff] actually expected to receive and not

a gross before court costs, attorney fees and other costs” were taken out. (Doc. No. 44 at 2). In

essence, Plaintiff argues that the amount he told his attorney to settle the case for was the total



                                                 2

       Case 3:18-cv-00269-RJC-DCK Document 47 Filed 08/26/21 Page 2 of 4
amount Plaintiff expected to receive, rather than a gross amount before costs were removed.

However, Plaintiff admits that he never explicitly told his attorney this and merely “believed that

a reasonable man would realize that this [] amount was the amount that I actually expected to

receive.” Id.

       Contradicting Plaintiff’s alleged misunderstanding are two facts: (1) it is undisputed that

Plaintiff’s attorney went over the written settlement agreement with Plaintiff twice, (Doc. No. 40

at 6; Doc. No. 43 at 5), and (2) the written settlement agreement clearly showed the settlement

amount was gross before costs were removed, (Doc. No. 27-1).              Additionally, Plaintiff’s

opposition to the Motion was filed pro se, which Defendant claims was because “counsel for

Plaintiff cannot and does not oppose this Motion.” (Doc. No. 29 at 2).

       Regardless, it is not within the Court’s purview to surmise the subjective intentions of

Plaintiff in his communications, or lack thereof, with counsel. Here, the undisputed facts show

there was a meeting of the minds between the Parties (Plaintiff’s counsel and Defendant) as to all

material terms in the settlement agreement, and Plaintiff’s counsel had authority to enter into the

agreement for the exact amount provided. An “apparent change of heart” on the Plaintiff’s part

does not change the fact that there was a complete agreement with clear terms and conditions––

about which there is no factual dispute. See Harris-Teeter Supermarkets, Inc. v. Hampton, 334

S.E.2d 81, 83 (N.C. Ct. App. 1985); see also Young, 103 F.3d at 1195 (“having second thoughts

about the results of a settlement agreement does not justify setting aside an otherwise valid

agreement”).

       Because there are no disputed facts in this case, a hearing on this issue is unnecessary.

Millner v. Norfolk & W. R. Co., 643 F.2d 1005, 1009 (4th Cir. 1981) (noting “the authority of a

trial court summarily to enforce a settlement agreement and to enter judgment based on that



                                                3

      Case 3:18-cv-00269-RJC-DCK Document 47 Filed 08/26/21 Page 3 of 4
agreement without plenary hearing.”). Accordingly, Defendant’s Motion to Enforce Settlement

Agreement is GRANTED. On the issue of attorneys’ fees and costs associated with the Motion,

the undersigned is not persuaded that either party should be awarded such costs and fees at this

time.

IV.     CONCLUSION

        IT IS, THEREFORE, ORDERED that:

        1.     The Magistrate Judge’s M&R, (Doc. No. 43), is ADOPTED;

        2.     Defendant’s Motion to Enforce Settlement Agreement is GRANTED; and

        3.     The Parties are directed to perform according to the terms set forth in the

               Settlement Agreement.


Signed: August 25, 2021




                                               4

        Case 3:18-cv-00269-RJC-DCK Document 47 Filed 08/26/21 Page 4 of 4
